     Case 2:19-cv-00235-JTN-MV ECF No. 38 filed 06/19/20 PageID.780 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


L T TUCKER,

                Plaintiff,
                                                    Case No. 2:19-cv-235
v.
                                                    HON. JANET T. NEFF
M. SKYTTA, et al.,

                Defendants.
                                      /


                                            ORDER

         This is a prisoner civil rights action. Defendants filed a Motion for an order to revoke

Plaintiff’s in forma pauperis status (ECF No. 14) and a Motion to stay discovery (ECF No. 19). The

matter was referred to the Magistrate Judge, who issued a Report and Recommendation on May 22,

2020 (ECF No. 25), recommending that this Court deny Defendants’ motions. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Accordingly:

         IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate Judge

(ECF No. 25) is APPROVED and ADOPTED as the opinion of the Court.

         IT IS FURTHER ORDERED that Defendants’ Motion for an order to revoke Plaintiff’s

in forma pauperis status (ECF No. 14) and Motion to stay discovery (ECF No. 19) are DENIED.



Dated: June 19, 2020                                 /s/Janet T. Neff
                                                    JANET T. NEFF
                                                    United States District Judge
